Citation Nr: 0604002	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-17 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1950 
to September 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision, and was remanded in 
November 2003.



FINDINGS OF FACT

1.  The veteran died in April 2005.

2.  At the time of his death in April 2005, the veteran had 
one claim pending for entitlement to a rating in excess of 50 
percent for bilateral hearing loss.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to an electronic message received from the San Juan 
VA Regional Office in June 2005, the veteran died in April 
2005.  Although attempts were made by the Board to obtain a 
more formal notification of the veteran's death, none has 
been forthcoming from the RO.  At the same time, however, 
there has been no evidence received contradicting the 
information concerning the veteran's death, and therefore, 
this information will be accepted as accurate.  

When the veteran passed away, he had one claim pending, 
entitlement to an increased rating for hearing loss.  As a 
matter of law, veterans' claims do not survive their deaths.  
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Therefore, because the veteran died while his claim was 
pending, his claim for a rating in excess of 50 percent for 
bilateral hearing loss is now moot.  

As the veteran's claim has become moot by virtue of his 
death, it must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

A discussion about VA's duties to notify and assist 
concerning these claims is unnecessary because the law, and 
not the underlying facts or development of the facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).


ORDER

The issue of a rating in excess of 50 percent for bilateral 
hearing loss is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


